14 F.3d 44
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Thomas V. DUFIELD, Petitioner, Appellant,v.WARDEN NEW HAMPSHIRE STATE PRISON, Respondent, Appellee.
No. 93-1841.
United States Court of Appeals,First Circuit.
December 8, 1993

Appeal from the United States District Court for the District of New Hampshire
Jeffrey R. Howard, Attorney General, and Mark D. Attorri, Assistant Attorney General, on brief for appellee.
D.N.H.
AFFIRMED
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
We have reviewed the record on appeal and affirm the judgment of the district court essentially for the reasons stated in the order, dated July 7, 1993.


2
Affirmed.